Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

	Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 01 July, 2020. Claims 1-3 are pending in the instant application. 

35 U.S.C. § 119
	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d) based upon EP 07101604.2, filed 01 February, 2007, and EP 07122424.0, filed 05 December, 2007. The certified copies have been filed in parent Application No. 12/525,142, filed on 30 January, 2008.

37 C.F.R. § 1.98
	The information disclosure statements filed 11 August, 2020, have been placed in the application file and the information referred to therein has been considered. Applicants is reminded that the listing of references in the specification (e.g., see pp. 47-52) is not a proper information disclosure statement. 37 C.F.R. § 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and M.P.E.P. § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
37 C.F.R. § 1.84
The drawings filed 25 June, 2020, have been reviewed and are acceptable.

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
	Claims 1-3 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is directed toward a method of treating an autoimmune inflammatory disease in an individual in need thereof comprising administering a CD4+CD25+ Treg cell activator which activates CD4+CD25+ Treg cells via interaction with the CD4+CD25+ Treg cell epitope as set forth in SEQ ID NO:1, wherein said CD4+CD25+ Treg cell activator is HIV-1 gp120. Claim 2 references an HIV-1 gp120 activator obtained from one of the HIV-1 isolates CM, LAV, and MN. Claim 3 is directed toward treating multiple sclerosis, systemic lupus erythematosus, or psoriasis.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses the treatment of any autoimmune inflammatory disease. Representative autoimmune inflammatory diseases include rheumatoid arthritis, rheumatic fever, systemic lupus erythematosus, ulcerative colitis, Crohn's disease, autoimmune inflammatory bowel disease, diabetes type I, gastritis, autoimmune atrophic gastritis, autoimmune hepatitis, Hashimoto's thyroiditis, thyreoiditis, multiple sclerosis, myasthenia gravis, autoimmune haemolytic anemia, Addison's disease, scleroderma, Goodpasture's syndrome, Guillain-Barre syndrome, Graves' disease, glomerulonephritis, psoriasis, pemphigus vulgaris, pemphigoid, vitiligo, idiopathic leukopenia, Sjogren's syndrome, and Wegener's granulomatosis. Many of these diseases have different aetiologies and underlying pathogenic mechanisms so the application of a single therapeutic approach employing HIV-1 gp120 Env may not be effective.
2)	The disclosure fails to provide adequate guidance pertaining to the CD4+CD25+ Treg cell population required for treatment of any given disorder and the titer required to achieve a therapeutic outcome. Tregs actually comprise a heterogeneous population of naturally-occurring and inducible cells including CD4+CD25+Foxp3+ reg cells, CD4+CD25+ Tr1 adaptive Treg cells, CD4+CD25+ Th3 adaptive Treg cells, and Foxp3+-induced CD4+CD25+ Treg cells. Moreover distinct subsets (CD4+CD25+FoxP3high+ Treg, CD4+CD25high+FoxP3+ Treg, CD4+CD25+CD45RBhigh Treg, CD4+CD25+CD45RBlow Treg, etc.) with different phenotypic properties are also present within each set (Frey and Bräuer, 2006; Steinborn et al., 2008). The precise genotypic/phenotypic properties and titer of any give Treg cell required for a therapeutic outcome remain to be determined.
3)	The disclosure fails to provide adequate guidance pertaining to the effects of elevated levels of activated Treg cells on normal immunological processes. Treg cells play a critical role in regulating autoimmune and infectious disease responses. However, there is no data addressing how elevated levels of activated Treg cells will impact normal immune processes and homeostatic mechanisms.
4)	Targeting and developing Treg cell-based therapeutics has been problematic. The precise role of Treg cells in many pathologies remains to be determined. As Piccirillo et al. (2008) state (p. 660) “the mechanism underlying nTreg cell mediated suppression still remains highly contentious, with noticeable differences between various in vitro and in vivo studies in mice and humans. A clearer definition of the factors underlying the genesis of Treg cell function will shed light in the generation of novel immunotherapeutic strategies that are destined to either potentiate Treg functions and consequently used for the treatment and prevention of inflammatory disorders.” For instance, when rheumatoid arthritis (RA) patients were examined, high levels of functionally active CD4+CD25+ Treg cells were present in inflamed joints, yet chronic inflammation still occurs. Studies directed at multiple sclerosis (MS) demonstrated the number of Treg cells in both patients and healthy controls is the same. (Frey and Brauer, +CD25+ Treg cells is still debated and as Piccirillo and colleagues (2008) note (p. 658) “The extent a defective nTreg cell compartment contributes to the various human autoimmune disorders and the extent nTreg cells can represent a common therapeutic target remain unknown.” Studies involving human T1D have been inconsistent and inconclusive reporting Tregs cells to be either normal in frequency and function or with varying degrees of cellular frequency or suppression. Studies involving systemic lupus erythrematosus (SLE) have also provided conflicting results with one study finding no correlation at all between Treg levels and disease. As Verbsky (2007) noted (p. 256) “The potential of TR-based therapies in clinical practice is just beginning to be realized, but much more needs to be learned about the different TR cell populations, including how they function, how they are generated/maintained in vivo, what are their antigen specificities, and what caused them to stop functioning. Once these questions are answered we may be able to safely use TR cells, or drugs that work on TR cells, to restore tolerance in patients with autoimmunity.” Finally, Frey and Bräuer (2006) clearly state (p. 39) that “it is undoubtedly too early to speculate whether and how cellular therapy with Treg cells or modulation of their function in vivo bears therapeutic potential in autoimmune diseases until we have reliable knowledge about the function of these cells in disease.”
5)	Many animal models employed in the study of Treg cell function suffer from a number of limitations (Frey and Bräuer, 2006). Experimental animals are kept in clean facilities and examined at early ages wherein the CD25+ compartment is almost exclusively composed of Treg cells. Conversely, the CD25+ compartment in humans comprises a mixture of Treg and activated effector T cells with only high expressing CD25 T cells possessing regulatory activity. Moreover, most Treg cell activity is measured by proliferation in vitro co-culture conditions. However, it is not readily manifest how the in vitro suppressor activity relates to in vivo activity.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not enabled.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
30 September, 2021